260 S.W.3d 432 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Jerry RACKLEY, Defendant/Appellant.
No. ED 90113.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for Plaintiff/Respondent.
Irene Karns, Columbia, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jerry Rackley appeals his Judgment of conviction and sentence arguing the trial court erred in denying his Motion to Suppress Evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that no error resulting in a manifest injustice or a miscarriage of justice occurred. Rule 30.20[1]; State v. *433 Johnson, 220 S.W.3d 377, 385 (Mo.App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2007, unless otherwise indicated.